         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 1 of 45




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

SARAH C.,

                                     Plaintiff,

                      v.                                                    5:19-CV-1431
                                                                               (FJS)
COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
_____________________________________________

APPEARANCES                                                 OF COUNSEL

LAW OFFICES OF KENNETH HILLER, PLLC                         JUSTIN M. GOLDSTEIN, ESQ.
6000 North Bailey Avenue, Suite 1A                          KENNETH R. HILLER, ESQ.
Amherst, New York 14226
Attorneys for Plaintiff

SOCIAL SECURITY ADMINISTRATION                              LUIS PERE, ESQ.
J.F.K. Federal Building, Room 625
15 New Sudbury Street
Boston, Massachusetts 02203
Attorneys for Defendant

                           MEMORANDUM-DECISION AND ORDER

                                     I. INTRODUCTION

       Plaintiff brought this action pursuant to the Social Security Act, 42 U.S.C. § 405(g) (the

"Act"), seeking judicial review of a final decision of the Commissioner of Social Security,

denying her concurrent application for Supplemental Security Income and Disability Insurance

benefits. See generally Dkt. Nos. 1, 8. Pending before the Court are the parties' cross-motions

for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

See Dkt. Nos. 8, 9.
           Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 2 of 45




                    II. PROCEDURAL HISTORY AND BACKGROUND

       On February 26, 2016, Plaintiff protectively filed a Title II claim for a period of disability

and disability insurance benefits and a Title XVI claim for supplemental security income. In

both applications, Plaintiff alleged a disability onset date of October 28, 2015. See id. After her

claims were initially denied, she timely requested a hearing before an Administrative Law Judge.

       Plaintiff appeared and testified at a hearing before Administrative Law Judge ("ALJ")

Jennifer Gale Smith, in Syracuse, New York, on September 27, 2018. Counsel represented

Plaintiff at the hearing, and Robert Baker, an impartial vocational expert, also appeared at the

hearing.

       On October 4, 2018, the ALJ issued a written decision in which she made the following

findings "[a]fter careful consideration of the entire record,"

               (1)"[Plaintiff] has not engaged in substantial gainful activity since
               October 28, 2015, the alleged onset date (20 CFR 404.1571 et seq.,
               and 416.971 et seq.)."

               (2) "[Plaintiff] has the following severe impairments: post-
               concussion syndrome, sarcoidosis, asthma, spondyloarthropathy,
               obesity, depression, anxiety and PTSD (20 CFR 404.1520(c) and
               416.920(c))."

               (3) "[Plaintiff] does not have an impairment or combination of
               impairments that meets or medically equals the severity of one of
               the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
               (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925
               and 416.926)."

               (4) "After careful consideration of the entire record, [I] find[] that
               [Plaintiff] has the residual functional capacity to perform sedentary
               work as defined in 20 CFR 404.1567(a) and 416.967(a) except she
               should not balance, kneel, crouch, crawl or climb
               ladders/ropes/scaffolds. [Plaintiff] can occasionally stoop and
               climb stairs/ramps. [Plaintiff] should have the opportunity to
               change positions every thirty minutes, but she can remain on task
               while doing so. [Plaintiff] can frequently reach, handle, finger and
               feel. She should have no more than occasional exposure to

                                                 -2-
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 3 of 45




               respiratory irritants such as dust, odors, fumes, gases and
               temperature extremes. [Plaintiff] is limited to simple, routine and
               repetitive tasks. She should work at a low-stress job, defined as
               occasional decision-making, judgment required and changes in
               work setting. She should perform goal-oriented work rather than
               production pace rate work. [Plaintiff] should have no more than
               occasional contact with supervisors, coworkers and the public."

               (5) "[Plaintiff] is unable to perform any past relevant work (20
               CFR 404.1565 and 416.965)."

               (6) "[Plaintiff] was born on February 26, 1981 and was 34 years
               old, which is defined as a younger individual age 18-44, on the
               alleged disability onset date (20 CFR 404.1563 and 416.963)."

               (7) "[Plaintiff] has at least a high school education and is able to
               communicate in English (20 CFR 404.1564 and 416.964)."

               (8) "Transferability of job skills is not material to the
               determination of disability because using the Medical-Vocational
               Rules as a framework supports a finding that [Plaintiff] is 'not
               disabled,' whether or not [Plaintiff] has transferable job skills (See
               SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2)."

               (9) "Considering [Plaintiff's] age, education, work experience, and
               residual functional capacity, there are jobs that exist in significant
               numbers in the national economy that [Plaintiff] can perform (20
               CFR 404.1569, 404.1569a, 416.969, and 416.969a)."

               (10) "[Plaintiff] has not been under a disability, as defined in the
               Social Security Act, from October 18, 2015, through the date of
               this decision (20 CFR 404.1520(g) and 416.920(g))."

See Dkt. No. 6, Administrative Record ("AR"), at 102-09. 1

       The ALJ's decision became the Commissioner's final decision on September 22, 2019,

when the Appeals Council of the Social Security Administration denied Plaintiff's request for

review. See AR at 1-7. Plaintiff then commenced this action on November 19, 2019, and filed a



1
 All references to page numbers in the Administrative Record are to the Bate Stamp numbers,
which are located at the bottom right hand corner of the pages. All references to page numbers
in the parties' submissions are to the page numbers that the Court's Electronic Case Filing System
generates, which are located at the top right corner of those pages.
                                                -3-
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 4 of 45




supporting brief on March 28, 2020. See Dkt. Nos. 1, 8. Defendant filed a responsive brief on

May 8, 2020. See Dkt. No. 9.



                                        III. DISCUSSION

A.     Standard of review

       Absent legal error, a court will uphold the Commissioner's final determination if there is

substantial evidence to support it. See 42 U.S.C. § 405(g). The Supreme Court has defined

substantial evidence to mean "'more than a mere scintilla'" of evidence and "'such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.'" Richardson v.

Perales, 402 U.S. 389, 401 (1971) (quotation omitted). When reviewing a denial of disability

benefits, a court may not determine de novo whether an individual is disabled. See 42 U.S.C.

§ 405(g). Rather, a court will reverse the Commissioner's determination only if he did not apply

the correct legal standards or there is not substantial evidence in the record to support that

determination.

       "To determine on appeal whether the ALJ's findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both sides,

because an analysis of the substantiality of the evidence must also include that which detracts

from its weight." Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If the Commissioner's

finding is supported by substantial evidence, the court must sustain it "even where substantial

evidence may support the plaintiff's position and despite that the court's independent analysis of

the evidence may differ from the [Commissioner's]." Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In sum, a reviewing court must accord considerable deference to the ALJ's

determination and may not substitute "its own judgment for that of the ALJ, even if it might



                                                 -4-
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 5 of 45




justifiably have reached a different result upon de novo review." Valente v. Sec'y of Health &

Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       To be eligible for benefits, a claimant must show that she suffers from a disability within

the meaning of the Act. The Act defines "disability" as an inability "to engage in any substantial

gainful activity [("SGA")] by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than twelve months." 42 U.S.C. § 1382c(a)(3)(A). To

determine if a claimant has sustained a disability within the meaning of the Act, the ALJ follows

a five-step process:

               (1) The ALJ first determines whether the claimant is currently
               engaged in SGA. See 20 C.F.R. §§ 416.920(b), 416.972. If so, the
               claimant is not disabled. See 20 C.F.R. § 416.920(b).

               (2) If the claimant is not currently engaged in SGA, the ALJ
               determines if the claimant has a severe impairment or combination
               of impairments. See 20 C.F.R. § 416.920(c). If not, the claimant is
               not disabled. See id.

               (3) If the claimant has a severe impairment, the ALJ determines if
               the impairment meets or equals an impairment found in the
               appendix to the regulations (the "Listings"). If so, the claimant is
               disabled. See 20 C.F.R. § 416.920(d).

               (4) If the impairment does not meet the requirements of the
               Listings, the ALJ determines if the claimant can do her past
               relevant work. See 20 C.F.R. § 416.920(e), (f). If so, she is not
               disabled. See 20 C.F.R. § 416.920(f).

               (5) If the claimant cannot perform her past relevant work, the ALJ
               determines if she can perform other work, in light of her residual
               functional capacity ("RFC"), age, education, and experience. See
               20 C.F.R. § 416.920(f), (g). If so, then she is not disabled. See 20
               C.F.R. § 416.920(g). A claimant is only entitled to receive benefits
               if she cannot perform any alternative gainful activity. See id.




                                               -5-
           Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 6 of 45




For this test, the burden of proof is on the claimant for the first four steps and on the

Commissioner for the fifth step, if the analysis proceeds that far. See Balsamo v. Chater, 142

F.3d 75, 80 (2d Cir. 1998) (quotation and other citations omitted).



B.        ALJ's Residual Functional Capacity ("RFC") finding
          As noted, the ALJ's findings regarding Plaintiff's residual functional capacity are as

follow:

                 [Plaintiff] has the residual functional capacity to perform sedentary
                 work as defined in 20 CFR 404.1567(a) and 416.967(a) except she
                 should not balance, kneel, crouch, crawl or climb
                 ladders/ropes/scaffolds. [Plaintiff] can occasionally stoop and
                 climb stairs/ramps. [Plaintiff] should have the opportunity to
                 change positions every thirty minutes, but she can remain on task
                 while doing so. [Plaintiff] can frequently reach, handle, finger and
                 feel. She should have no more than occasional exposure to
                 respiratory irritants such as dust, odors, fumes, gases and
                 temperature extremes. [Plaintiff] is limited to simple, routine and
                 repetitive tasks. She should work at a low-stress job, defined as
                 occasional decision-making, judgment required and changes in
                 work setting. She should perform goal-oriented work rather than
                 production pace rate work. [Plaintiff] should have no more than
                 occasional contact with supervisors, coworkers and the public.

See AR at 105.

          In reaching her RFC finding, the ALJ first set forth the two-step process that ALJs must

follow to evaluate a claimant's symptoms. See id. at 105-06. The ALJ then stated that her RFC

finding was based on the opinions of Dr. Elke Lorensen, M.D., a consultative examiner, and Dr.

T. Inman-Dundon, Psy.D., a psychological consultant. See id. at 106.

          With regard to Dr. Lorensen's opinion, the ALJ discussed the fact that the only limitation

Dr. Lorensen indicated Plaintiff had was that she should avoid smoke, dust, and other respiratory

irritants, which was based on an examination of Plaintiff. See id. The ALJ noted that this

examination yielded all normal findings as to Plaintiff's gait, ability to rise from a chair, senses,

                                                  -6-
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 7 of 45




range of motion, and extremity strength. See id. The ALJ found this opinion generally

consistent with records of Plaintiff's intermittent asthma, records showing a lack of Plaintiff's

sarcoidosis symptoms, and records showing improvement in Plaintiff's spondyloarthropathy with

medication. See id. The ALJ also noted that Dr. Lorensen examined Plaintiff and had

professional expertise. See id. As such, the ALJ gave the opinion great weight. See id.

       The ALJ also discussed Dr. Inman-Dundon's opinion, which indicated that Plaintiff could

perform unskilled work. See id. The ALJ noted that Dr. Inman-Dundon cited the consultative

examiner's findings and Plaintiff's ability to cook, clean, shop, manage money, and get along

with others. See id. The ALJ also cited the fact that Dr. Inman-Dundon had the chance to

review the record and had program and professional expertise. See id. Accordingly, the ALJ

gave Dr. Inman-Dundon's opinion great weight. See id.

       The ALJ then addressed Plaintiff's allegations concerning her disability and symptoms

arising from a history of head injuries, fibromyalgia, sarcoidosis and mental health. See id.

Plaintiff's alleged symptoms consisted of difficulty breathing from sarcoidosis, difficulty staying

focused, difficulty sitting for long periods, and trouble with crowds. See id. Upon review of

these allegations, the ALJ determined that Plaintiff's medically determinable impairments could

reasonably cause the alleged symptoms, but the medical evidence of record was "not entirely

consistent" with the intensity, persistence, and limiting effects of those symptoms that Plaintiff

was alleging. See id. The ALJ then clarified that this finding was based on Plaintiff's failure to

produce evidence that was sufficiently probative to substantiate her allegations, meaning that

"significant weight" could not be afforded to her complaints. See id. The ALJ further clarified

that she afforded Plaintiff's symptom testimony no weight for the following reasons:

               (1) Despite alleging respiratory issues, Plaintiff continued to
               smoke cigarettes for part of the period being reviewed and at some

                                                -7-
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 8 of 45




                 appointments she specifically denied that she had any pulmonary
                 symptoms.

                 (2) Plaintiff alleged that she suffered from fibromyalgia but failed
                 to satisfy the requirements of SSR 12-2p.

                 (3) Although Plaintiff has spondyloarthropathy, her records show
                 improvement after medication treatment. Plaintiff also indicated in
                 2018 that she was less achy and more active.

                 (4) Records show that Plaintiff has clear speech, good memory and
                 knowledge, a normal mood and affect, a well-kept appearance,
                 good emotional control, and no issues with attention,
                 concentration, or memory.

                 (5) During the relevant period, Plaintiff was given a urine drug
                 screen and it came back positive for amphetamines.

                 (6) Plaintiff's treatment provider gave her a work physical in June
                 2017 and stated that she appeared healthy.

                 (7) Records describe Plaintiff as "quite active" and show that she is
                 generally able to exercise daily.

                 (8) Plaintiff has reported her sarcoidosis as being stable for years
                 and in sustained remission.

See AR at 107.

       Next, the ALJ discussed the opinions of Jeanne Shapiro, Ph.D., Dorothy Leong, M.D.,

James Edinger, M.D., and Loretta Edinger, N.P. See id. Dr. Shapiro found that Plaintiff had

mild-to-moderate limitations in her ability to relate to others and deal with stress and moderate

limitations in her ability to maintain a routine and schedule. See id. According to the ALJ, this

opinion was based on Dr. Shapiro examining Plaintiff and finding her to be depressed, sad, and

experiencing impaired memory. See id. The ALJ only afforded Dr. Shapiro's opinion partial

weight because Dr. Shapiro only examined Plaintiff once, Plaintiff regularly attended

appointments, and the record lacked evidence of Plaintiff's inability to maintain a routine. See

id. Similarly, the ALJ only afforded Dr. Leong's opinion partial weight. See id. Dr. Leong

                                                  -8-
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 9 of 45




opined that Plaintiff could only occasionally lift or carry fifty pounds, could only sit and walk for

two hours at a time and six hours total in a day, should limit her exposure to respiratory irritants,

and would not be interrupted at work by her impairment. See id. Although the ALJ noted that

Dr. Leong's opinion was supported by extensive evidence and consistent with the consultative

examiner's opinion, she only gave it partial weight because Dr. Leong did not examine Plaintiff,

and Plaintiff testified to frequent shortness of breath, which was a greater limitation than Dr.

Leong found. See id.

       Finally, the ALJ discussed the opinions of Dr. Edinger and N.P. Edinger, to which she

gave "very little weight." The ALJ noted that both health care providers stated that Plaintiff was

unable to work without citing any supporting evidence. See id. Additionally, the ALJ noted that

these health care providers' opinions conflicted with other opinion evidence of record and

addressed an issue reserved for Defendant to decide. See id.

       Finally, the ALJ concluded that her RFC evaluation was supported by treatment notes,

clinical findings, and diagnostic test results in the record. See id. at 108.



   1. ALJ's finding regarding Plaintiff's subjective allegations

           a. Plaintiff's position

       Plaintiff contends that the ALJ improperly evaluated her subjective complaints about her

symptoms when the ALJ found that such complaints were "not entirely consistent with . . . the

record." See Dkt. No. 8 at 22-25. First, Plaintiff argues that the ALJ improperly relied on

Plaintiff's urine drug screen coming back positive for amphetamines to discredit her testimony

because she was "consistently prescribed amphetamines for her ADD or ADHD" and, therefore,

her positive drug test should not detract from her credibility. See id. at 23. Next, Plaintiff


                                                 -9-
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 10 of 45




contends that the ALJ "selectively cit[ed] to evidence allegedly inconsistent with Plaintiff's

allegations" to reach a credibility finding adverse to her. See id. at 23-24. To support this

contention, Plaintiff points to the fact that the ALJ noted a single treatment note indicating

"improvement with medication" and "the ability to be more active," while the summation of her

treatment showed that she was prescribed Sulfasalazine daily, still described her pain level as

5/10, and still experienced "generalized morning stiffness for a few minutes and back pain." See

id. at 23. Additionally, Plaintiff maintains that the ALJ failed to discuss objective findings

contained in the treatment notes of Dr. Khairallah and Arthritis Health Associates ("AHA"),

which showed "positive FABER signs bilaterally; significantly limited anterior extension in the

cervical spine; positive PCP squeeze on the right; tenderness . . . in multiple joints on range of

motion; positive Patrick's maneuver; and positive sacroiliac (SI) joint tenderness, left greater

than right." See id. at 23-24. According to Plaintiff, the ALJ's failure to discuss these findings

casts doubt on whether the ALJ considered the entire record and renders the ALJ's analysis of

her subjective complaints flawed. See id. at 25.



           b. Defendant's position

       In response, Defendant reasons that the ALJ's assessment of Plaintiff's subjective

complaints is "entitled to great deference," and Plaintiff failed to establish that the ALJ's

assessment was "patently unreasonable," which she must do to succeed. See Dkt. No. 9 at 14.

Defendant asserts that the ALJ's finding that Plaintiff's subjective complaints were "not entirely

consistent" with the evidence was substantially supported by, among other things, the medical

opinions, normal physical and mental examination findings, and evidence of Plaintiff's improved

functioning. See id. at 14. Furthermore, although Defendant concedes that Plaintiff is correct


                                                - 10 -
        Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 11 of 45




that her positive urine drug test should not have undermined her credibility, he contends that the

ALJ's reliance on the drug test to reject Plaintiff's subjective complaints was harmless error

because "there is substantial other evidence supporting the ALJ's" assessment of those

complaints. See id. (citing Lilic v. Comm'r of Soc. Sec., No. 14-1420, 2016 WL 674876, at *12

(N.D.N.Y. Jan. 19, 2016); Chambers v. Comm'r of Soc. Sec., No. 14-190, 2015 WL 6157434, at

*9 (N.D.N.Y. Oct. 20, 2015) (finding that incorrectly evaluating one piece of evidence when

making credibility determination was harmless error due to extensive support of ALJ's finding

from other evidence)).

       Next, Defendant argues that the ALJ did not "cherry pick" evidence, but rather she

merely weighed the evidence. See id. Specifically, Defendant maintains that the ALJ's reliance

on the treatment note indicating that Plaintiff was more active and her pain had improved to

support the credibility finding was "particularly telling" because it came after a note indicating

that Plaintiff reported being "quite active" and exercising daily. See id. at 14-15. According to

Defendant, the ALJ's assessment of an "extremely limited RFC" is further proof that the ALJ did

not ignore other evidence indicating that Plaintiff continued to experience symptoms. See id. at

15. Further, Defendant claims that, to the extent the ALJ did not specifically discuss some of the

"abnormal physical examination findings," it was not error because ALJs do not need to discuss

every piece of evidence in the record, failure to mention an item does not mean that it was not

considered, and the ALJ was also entitled to rely on the presence of "many normal physical

examinations in the record." See id. As a result, Defendant concludes that Plaintiff cannot show

that the ALJ's findings regarding her subjective complaints were patently unreasonable. See id.




                                                - 11 -
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 12 of 45




           c. Analysis

       "As a fact-finder, the ALJ has 'the discretion to evaluate the credibility of a claimant and

to arrive at an independent judgment, in light of medical findings and other evidence.' . . .

Credibility findings of an ALJ are entitled to great deference and therefore can be reversed only

if they are 'patently unreasonable.'. . ." Pietrunti v. Dir., Office of Workers' Comp. Programs,

119 F.3d 1035, 1042 (2d Cir. 1997) (internal quotations omitted). "In assessing the credibility of

the subjective evidence of pain and disability provided by the plaintiff's testimony, the ALJ

considers the objective medical evidence and a number of other factors." Osborne v. Astrue, No.

6:07-CV-0314 (LEK), 2010 WL 2735712, *7 (N.D.N.Y. July 9, 2010) (citing SSR 96–7p).

       These factors include the following:

               1. The individual's daily activities;

               2. The location, duration, frequency, and intensity of the
               individual's pain or other symptoms;

               3. Factors that precipitate and aggravate the symptoms;

               4. The type, dosage, effectiveness and side effects of any
               medication the individual takes or has taken to alleviate pain or
               other symptoms;

               5. Treatment, other than medication, the individual receives or has
               received for relief of pain or other symptoms;

               6. Any measures other than treatment the individual uses to relieve
               pain or other symptoms . . .; and

               (7) Any other factors concerning the individual's functional
               limitations and restrictions due to pain or other symptoms.


Id. at *8 (citing [SSR 96–7p]).

       As an initial matter, Plaintiff is correct, as Defendant concedes, that the ALJ committed

error by partially basing her credibility determination on the fact that Plaintiff's urine drug

                                                - 12 -
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 13 of 45




screening came back positive for amphetamines, which she was prescribed for her ADD or

ADHD. Plaintiff's compliance with her prescribed course of drug treatment for ADD or ADHD

should support her credibility, not detract from it. See SSR 18-3p. However, as the following

analysis shows, the ALJ's error does not constitute the type of harmless error that requires

reversal because the positive drug screening was merely one of several pieces of evidence on

which the ALJ relied to reach her decision. See Lilic v. Comm'r of Soc. Sec., No. 6:14-CV-1420

(DNH/ATB), 2016 WL 674876, *12 (N.D.N.Y. Jan. 19, 2016) (finding that ALJ's improper

reliance on one piece of evidence was harmless error where ALJ's credibility determination was

supported by other substantial evidence); Chambers v. Comm'r of Soc. Sec., No. 7:14-CV-190

(GTS), 2015 WL 6157434, *9 (N.D.N.Y. Oct. 20, 2015) (finding that ALJ's misreading of

evidence was harmless error because the ALJ's credibility analysis was otherwise proper and

supported by substantial evidence).

       After considering the evidence, the ALJ determined that Plaintiff's "medically

determinable impairments could reasonably be expected to cause the alleged symptoms;

however, [Plaintiff's] statements concerning the intensity, persistence and limiting effects of

these symptoms [were] not entirely consistent with the medical evidence and other evidence in

the record." See AR at 106. In reaching this finding, the ALJ explicitly noted Plaintiff's

continued habit of smoking cigarettes, Plaintiff's ability to be more active, records describing

Plaintiff as "quite active," and evidence showing that Plaintiff had the ability to exercise daily.

Thus, the ALJ took Plaintiff's daily activities into consideration. Moreover, the ALJ considered

Plaintiff's allegations of respiratory issues despite Plaintiff explicitly denying experiencing

pulmonary symptoms at appointments and continuing to smoke; improvement of Plaintiff's

spondyloarthropathy with medication; Plaintiff's decreased achiness; Plaintiff's allegations of



                                                - 13 -
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 14 of 45




fibromyalgia despite her failure to satisfy SSR 12-2p; Plaintiff's normal mental, emotional, and

cognitive functioning; Plaintiff's healthy appearance at the work physical her treatment provider

performed; and the fact that Plaintiff's sarcoidosis had been stable and in remission for several

years. The ALJ also noted Plaintiff's alleged difficulty breathing from sarcoidosis, trouble

staying focused, difficulty sitting for an extended period of time, and trouble with crowds. Thus,

the ALJ took into consideration Plaintiff's pain, symptoms, possible aggravating factors,

effectiveness of treatment with medication on symptoms, and any other factors that might

indicate functional limitations or restrictions for Plaintiff.

        Moreover, the reasons that the ALJ provides for discrediting Plaintiff's subjective

complaints make several references to objective medical records, which makes it clear that she

considered objective medical evidence in addition to the relevant factors listed above. See id. at

107 (stating that "records indicate improvement with medication," "records describe clear

speech, good memory and a good fund of knowledge . . . ," and "there is evidence that the

claimant is generally able to exercise on a daily basis"). The ALJ also based her determination

on the opinions of Dr. Lorensen and Dr. Inman-Dundon, which she discussed immediately prior

to explaining why she discredited Plaintiff's subjective disability and symptom complaints. The

ALJ explained the findings of both Dr. Lorensen and Dr. Inman-Dundon and specifically

indicated medical consistencies between these opinions and the objective medical evidence in the

record, citing specific portions of the medical records for support. Therefore, it appears that the

ALJ considered both objective medical evidence and many of the relevant factors listed above in

determining Plaintiff's credibility.

        Plaintiff argues that the ALJ noted her "improvement with medication" and "ability to be

more active," but neglected to discuss other medical evidence showing greater physical



                                                  - 14 -
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 15 of 45




limitations, which raises doubts about whether the ALJ considered the entire record. This

argument is unavailing. As Defendant notes, the ALJ is not required to explicitly discuss every

piece of evidence in the record and the fact that she did not specifically cite certain pieces of

evidence does not establish that she failed to consider them. See Brault v. Soc. Sec. Admin.,

Comm'r, 683 F.3d 443, 448 (2d Cir. 2012). Plaintiff cites several pieces of evidence in the

record that she alleges contradict the ALJ's credibility finding, see Dkt. No. 8 at 23-24 (citing AR

at 1319, 1321, 1328, 1337, 134), while Defendant cites several pieces of evidence in the record

to support the ALJ's credibility finding, see Dkt. No. 9 at 14-15 (citing AR at 895-96, 966, 980,

1140, 1146, 1172, 1227, 1247, 1251, 1255, 1319, 1326, 1359). Upon reviewing the record with

particular attention to the evidence that both parties cite, it is clear that, although the Court or

another ALJ might have weighed the evidence differently or reached a different determination on

Plaintiff's credibility, there is substantial evidence in the record to support the ALJ's finding on

Plaintiff’s credibility. See Clark v. Comm'r of Soc. Sec., No. 7:13-CV-256 (FJS), 2016 WL

1057047, *6 (N.D.N.Y. Mar. 14, 2016) (stating that, "to the extent that Plaintiff points to

evidence in the Administrative Record that reasonably might support a conclusion that [Plaintiff]

is disabled, 'whether there is substantial evidence supporting the appellant's view is not the

question' on appeal" (quotation omitted)); see also Debra T. v. Comm'r of Sec. Sec., No. 8:16-

CV-0157 (TWD), 2019 WL 1208788, *9 (N.D.N.Y. Mar. 14, 2019) (stating that "[t]he Court

will not now reweigh evidence which was before the ALJ" (citations omitted)). Contrary to

Plaintiff’s contentions, the ALJ did not misread the evidence or selectively parse the record for

evidence to support her finding; rather, she carried out her duty to weigh the evidence of record

and resolve conflicts among evidence therein. See Michelle M. v. Comm'r of Soc. Sec., No. 3:18-

CV-1065 (TWD), 2020 WL 495170, *8 (N.D.N.Y. Jan 30, 2020) (collecting cases). It is not for



                                                 - 15 -
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 16 of 45




the Court to reweigh that evidence based on Plaintiff's disagreement with the result. See id.

(collecting cases).

       Accordingly, the Court finds that the ALJ's credibility determination is not "patently

unreasonable."



   2. ALJ's development of the record

           a. Plaintiff's position

       Plaintiff first argues that the ALJ committed error in reaching her RFC finding because

she failed to request medical opinions from several of Plaintiff's treating sources when there

were "gaps in the record" and instead relied upon "stale opinions" that were based upon either a

May 2016 examination or review of an incomplete record. See Dkt. No. 8 at 13. To this point,

Plaintiff claims that the fact that the ALJ requested a medical opinion from Dr. Leong, a non-

examining, medical expert without specialization in traumatic brain injuries, sarcoidosis, or

spondyloarthropathy, establishes that "the ALJ obviously found a gap in the record." See id.

       Next, Plaintiff argues that the record lacks any "function-by-function opinion" of her

mental or physical capabilities from any of her treating sources. See id. at 14. As such, Plaintiff

contends that the ALJ was required to recontact James Edinger, M.D., and Loretta Edinger, N.P.,

to provide more detailed opinions instead of rejecting their opinions, in which they found that

Plaintiff was unable to work, for lack of detail. See id. at 14-15 (citing 20 C.F.R.

§ 404.1520b(2)(i); Groff v. Comm'r of Soc. Sec., 2008 WL 4104689, at *11 (N.D.N.Y. Sept. 3,

2008); Mecklenburg v. Astrue, 2009 WL 4042939, at *6 (W.D.N.Y. Nov. 19, 2009)). Plaintiff

further argues that the ALJ's duty to request opinions from Dr. Edinger and N.P. Edinger is

supported by the record, which shows that (1) she received ongoing treatment from them from


                                                - 16 -
        Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 17 of 45




April 5, 2013, through October 19, 2018, and that (2) Dr. Edinger and N.P. Edinger were her

only treating sources who had a continuous treatment relationship with her. See id. at 15.

       Plaintiff further contends that, instead of discounting her subjective symptom complaints

based on a "lack of a treating physician or other source statement" to substantiate the complaints,

the ALJ should have requested such substantiating evidence from Dr. Edinger and N.P. Edinger.

See id. at 16. Plaintiff maintains that, by failing to request such evidence, the ALJ relied on an

incomplete record to reject her complaints. See id. To this point, Plaintiff claims that, although

the ALJ obtained a "non-treating and non-examining medical expert's opinion regarding physical

functioning," she only gave this opinion partial weight, which acted as a rejection of the opinion

and created a gap in the record that the ALJ needed to fill. See id. (citing Harold W.J. v. Comm'r

of Soc. Sec., 2019 WL 1410350, at *9 (N.D.N.Y. Mar. 27, 2019)).

       Plaintiff similarly argues that the ALJ relied on gaps in both mental health treatment

notes and opinion evidence to reach her RFC finding. See id. at 17. Plaintiff claims that, despite

her testimony and other available evidence showing that she received weekly mental health

treatment at Syracuse Behavioral Health ("SBH"), 2 the record is devoid of all therapy notes from

SBH and only contains her "initial and psychiatric evaluation." See id. Furthermore, Plaintiff

states that the record shows she was receiving weekly counseling after being diagnosed with

anxiety, ADHD, and PTSD on December 27, 2016, but the ALJ was not provided with records

containing her therapist's treatment notes. See id. Plaintiff argues that, since the ALJ made note

of these missing records during her first hearing and they were never provided, the ALJ

committed error by failing to request the missing records on her own. See id. (citing Tammy H.




2
 The Court notes that, although Plaintiff refers to her mental health facility as Strong Behavioral
Health, the name of the facility is actually Syracuse Behavioral Health.
                                               - 17 -
        Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 18 of 45




v. Comm'r of Soc. Sec., 2019 WL 4142639, at *11 (N.D.N.Y. Aug. 30, 2019); Morse v. Comm'r

of Soc. Sec., 2014 4346456, at *11 (N.D.N.Y. Aug. 29, 2014)). According to Plaintiff, this error

was compounded by the ALJ's reliance on Dr. Inman-Dundon's opinion, which, as discussed

below, Plaintiff contends was error in and of itself. See id. at 18-19. Finally, Plaintiff contends

that the ALJ committed error because Dr. Shapiro completed an updated examination of her

shortly after the ALJ rendered her decision that Plaintiff was not disabled and that, without

considering this examination, the record was incomplete. See id. at 20.



           b. Defendant's position

       In response, Defendant claims that an ALJ is only required to request additional evidence

where there are "obvious gaps" in the record, which there were not here. See Dkt. No. 9 at 3. To

support this contention, Defendant claims that the physical aspects of the ALJ's RFC finding are

supported by (1) Dr. Lorensen's opinion that Plaintiff had no physical limitations other than the

need to avoid pulmonary irritants; (2) a combination of Dr. Leong's opinion that Plaintiff could

do "a range of medium work on a regular and sustained basis" and Plaintiff's subjective

complaints; (3) Plaintiff's continued smoking; (4) improvement of Plaintiff's

spondyloarthropathy with treatment and Plaintiff's comments that she has been more active; and

(5) Plaintiff's January 2017 "work physical" and repeated normal physical examination findings.

See id. at 3-4. Similarly, Defendant claims that the mental aspects of the ALJ's RFC finding are

supported by Dr. T. Inman-Dundon's opinion that Plaintiff could do unskilled work; Dr.

Shapiro's opinion, which was given partial weight; and Plaintiff's records showing positive

mental health. See id. at 4-5.




                                                - 18 -
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 19 of 45




       With regard to Plaintiff's assertions regarding the ALJ's need to develop the record,

Defendant contends that the fact that the ALJ requested an opinion from Dr. Leong does not

necessarily establish that there was a gap in the record and that, even if there was a gap in the

record, Dr. Leong's "opinion effectively filled it." See id. at 5. Moreover, Defendant argues that

the ALJ's decision to give Dr. Leong's opinion only partial weight does not render the record

incomplete; rather, it shows that the ALJ was weighing the evidence of record and, in doing so,

Plaintiff's subjective complaint testimony was partially credited, leading to a more limited RFC

finding. See id. at 5-6 (citing Nesevitch v. Colvin, No. 15-935, 2016 WL 5717270, at *16

(N.D.N.Y. Sept. 30, 2016) (finding ALJ committed harmless error where the RFC was more

limited than an opinion it relies on)).

       Defendant also asserts that the ALJ requested and received all available mental health

records from SBH; and, thus, no records are missing. See id. at 6. According to Defendant,

records of the weekly therapy sessions Plaintiff attended are not in the administrative record

because SBH did not maintain them, meaning there were no records left for the ALJ to request.

See id. Defendant further contends that Plaintiff's argument that the ALJ should have requested

records from SBH should fail because Plaintiff has neither provided additional SBH records nor

indicated how the allegedly missing records would alter the ALJ's decision. See id. (citing

Reices-Colon v. Astrue, 523 F. App'x 796, 799 (2d Cir. 2013) (summary order)).

       Finally, Defendant contends that the ALJ was not required to request any medical

opinions from Plaintiff's treating sources because there was no obvious gaps in the record the

ALJ needed to fill. See id. at 7. Furthermore, Defendant asserts that the ALJ does not have a

legal obligation to recontact Plaintiff's treating sources "because they provided conclusory

opinions on an issue reserved to the Commissioner." See id. (citing Benjalee W. v. Saul, No. 18-



                                                - 19 -
        Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 20 of 45




1261, 2020 WL 1029023, at *5 (N.D.N.Y. Mar. 3, 2020)). Accordingly, Defendant concludes

both that the ALJ's non-disability finding was supported by the record and that Plaintiff failed to

establish that the ALJ needed to request additional evidence to develop the record. See id. at 8.


           c. Analysis

       It is firmly established in the Second Circuit that, based on the non-adversarial nature of

social security proceedings, the Commissioner has an affirmative duty to develop the

administrative record. See Hernandez v. Comm'r of Soc. Sec., No. 1:13-cv-959 (GLS/ESH),

2015 WL 275819, *2 (N.D.N.Y. Jan. 22, 2015) (quoting Felder v. Astrue, No. 10-CV-5747,

2012 WL 3993594, at *11 (E.D.N.Y Sept. 11, 2012) (quoting Garcia v. Apfel, No. 98 CIV. 1370,

1999 WL 1059968, at *5 (S.D.N.Y. Nov. 19, 1999))) (other citation omitted). This duty

"includes obtaining the treating physicians' assessments of plaintiff's functional capacity."

Clobridge v. Astrue, No. 5:07-CV-00691 (NAM), 2010 WL 3909500, *7 (N.D.N.Y. Sept. 30,

2010) (citing 20 C.F.R. § 404.1512(e); Hardhardt v. Astrue, 2008 WL 2244995, at *9 (E.D.N.Y.

May 29, 2008)). However, the ALJ is not required to further develop the record where all

evidence of record is consistent and sufficient such that the ALJ can make her determination

without additional evidence. See Hernandez, 2015 WL 275819, at *2 (citing 20 C.F.R.

§ 404.1520b(a)); see also Monroe v. Comm'r of Soc. Sec., 676 F. App'x 5, 8 (2d Cir. 2017)

(summary order) (stating that, where "'the record contains sufficient evidence from which an

ALJ can assess the [claimant's] residual functional capacity,' Tankisi v. Comm'r of Soc. Sec., 521

Fed. Appx. 29, 34 (2d Cir. 2013) (summary order), a medical source statement or formal medical

opinion is not necessarily required")) (other citation omitted). Nor is the ALJ required to further

develop the record where it does not contain any "obvious gaps." See Hernandez, 2015 WL

275819, at *2 (citing Rosa v. Callahan, 168 F.3d 72, 79 n.5 (2d Cir. 1999)).

                                               - 20 -
        Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 21 of 45




       Plaintiff's contention that there was a gap in the record that the ALJ "obviously found" is

unpersuasive. Plaintiff has not cited any legal authority indicating that the Court should find an

obvious gap in the record merely because the ALJ requested an opinion from consulting medical

expert Dr. Leong. An ALJ is entitled to rely on consultative opinions, and such opinions may

even constitute substantial evidence where the record supports them. See Washburn v. Colvin,

No. 5:15-cv-0955 (LEK), 2016 WL 3659912, *14 (N.D.N.Y. June 30, 2016) (citation omitted);

Younes v. Colvin, No. 1:14-CV-170 (DNH/ESH), 2015 WL 1524417, *5 (N.D.N.Y. Apr. 2,

2015) (citation omitted). Therefore, it would be illogical to presume that an ALJ's request for a

consultative opinion on its own shows that a gap in the record exists. Moreover, as Defendant

argues, even if the ALJ's request for an opinion from Dr. Leong did show that a gap existed, that

gap would logically have been filled when the ALJ requested and obtained Dr. Leong's opinion.

Finally, the mere fact that opinions on which the ALJ relied were based on examinations

rendered several years prior to the ALJ's decision does not necessarily render those opinions

stale, especially where, as here, Plaintiff has not pointed to evidence indicating that her condition

has significantly worsened since those examinations. See Maxwell H. v. Comm'r of Soc. Sec.,

No. 1:19-CV-0148 (LEK/CFH), 2020 WL 1187610, *5 (N.D.N.Y. Mar. 12, 2020) (citations

omitted).

       Moreover, the fact that the record does not contain any "function-by-function opinions"

from any of Plaintiff's treating sources addressing her mental or physical abilities does not create

a gap in the record or render the record incomplete. As stated above, so long as the record has no

obvious gaps and contains sufficient evidence for the ALJ to render an RFC finding, she has no

duty to recontact treating sources for statements or opinions. See Monroe, 676 F. App'x at 8.

Here, the record contains a consultative opinion from Dr. Lorensen, which was based on an



                                                - 21 -
        Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 22 of 45




examination of Plaintiff and to which the ALJ gave "great weight"; a consultative opinion from

Dr. Inman-Dundon regarding Plaintiff's psychological state, which was not based on an

examination, but was based on a review of the record, and, to which the ALJ gave "great

weight"; Plaintiff's disability reports, function report, work history report, and hearing testimony;

Plaintiff's medical records and progress reports from various healthcare providers, including Dr.

Edinger and N.P. Edinger, dated as early as September 2012 through July 2018; hearing

testimony from a vocational expert; a consultative opinion from Dr. Shapiro, which was based on

an examination of Plaintiff and to which the ALJ gave partial "weight"; and a consultative

opinion from Dr. Leong, which was not based on an examination but relied on extensive

evidence of record, and, to which the ALJ gave "partial weight." See generally AR. Moreover,

in response to the ALJ's interrogatory request, Dr. Leong indicated that there was sufficient

objective medical and other evidence to form an opinion on the nature and severity of Plaintiff's

impairments and cited the specific medical evidence on which she relied to formulate her

opinions. See id. at 1213, 1216, 1222-23.

       Generally, this evidence indicates that most of Plaintiff's conditions are either improving

or under control and that most test and examination findings are normal. Therefore, it appears

that the record has no obvious gaps and contains consistent and sufficient evidence to support the

ALJ's RFC finding without her having to recontact Plaintiff's treating physicians. See Breinin v.

Colvin, No. 5:14-CV-011666 (LEK/TWD), 2015 WL 7749318, *10 (N.D.N.Y. Oct. 15, 2015)

(finding that the ALJ had no duty to recontact the plaintiff's treating physician where the record

contained sufficient evidence, which included "[p]laintiff's statements, diagnostic test results, and

medical findings to support the ALJ's" RFC finding); Amanda L. C. v. Comm'r of Soc. Sec., No.

3:19-CV-0817 (GTS), 2020 WL 4783169, *5 (N.D.N.Y. Aug. 18, 2020) ("declin[ing] to find that



                                                - 22 -
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 23 of 45




there was any gap in the record that required the ALJ to obtain an opinion from a treating

physician in order to make a valid decision regarding [the p]laintiff's disability status" "given the

significant amount of medical records obtained and the presence of (and the ALJ's reliance on)

other medical opinions" (citation omitted)).

       Plaintiff's similar argument that the ALJ should have requested that Dr. Edinger and N.P.

Edinger provide her with evidence to substantiate Plaintiff's subjective symptom complaints fails

for the same reasons. As explained above, the record was not incomplete; and, thus, the ALJ

was not required to further develop the record by recontacting Plaintiff's treating physicians. See

Monroe, 676 F. App'x at 8; Amanda L. C., 2020 WL 4783169, at *5. This is not changed by the

fact that the ALJ only afforded partial weight to Dr. Leong's consultative opinion because,

contrary to Plaintiff's assertion, affording partial weight to an opinion is not the same as outright

rejecting or disregarding it. See DePriest v. Comm'r of Soc. Sec., 448 F. Supp. 3d 279, 287

(W.D.N.Y. 2020) (citing Beckles v. Comm'r of Soc. Sec., No. 18-CV-321P, 2019 WL 4140936,

at *4 (W.D.N.Y. Aug. 30, 2019) (finding that an ALJ did not "reject" a medical opinion where

she afforded it partial weight)). Moreover, as Defendant points out, the ALJ only gave Dr.

Leong's opinion partial weight because she partially credited Plaintiff's subjective complaints,

which resulted in a more limited RFC finding than Dr. Leong's opinion. This is a result of the

ALJ weighing the evidence in accordance with her duty, not an incomplete record. Michelle M.,

2020 WL 495170, at *8 (stating that "it was within the ALJ's purview to weigh the evidence of

record, resolve any inconsistencies therein, and make a determination consistent with the

evidence as a whole" (citations omitted)). Therefore, even if the ALJ did commit error, which

the Court finds she did not, it was harmless since the ALJ's RFC finding was more favorable to

Plaintiff than Dr. Leong's opinion. See Nesevitch v. Colvin, No. 3:15-CV-935, 2016 WL



                                                - 23 -
        Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 24 of 45




5717270, *16 (N.D.N.Y. Sept. 30, 2016) (finding that any error the ALJ committed by relying on

physician's opinion was harmless because the ALJ assessed a more restricted RFC than the

opinion proposed); Shorter v. Comm'r of Soc. Sec., No. 5:12-CV-1502 (NAM/ATB), 2014 WL

1280459, *10 (N.D.N.Y. Mar. 27, 2014) (finding that "[i]n light of the other substantial evidence

in the record supporting the ALJ's RFC determination and the fact that the RFC determination is

actually more restrictive than [the state agency consultant's] assessment, any error in considering

this report was harmless" (citing Zabala v. Astrue, 595 F.3d 402, 409-10 (2d Cir. 2010) (finding

that remand is unnecessary, notwithstanding a legal error, where the application of correct legal

pricniples [sic] to the record could lead only to the same conclusion))).

       Finally, Plaintiff's argument that the ALJ relied on gaps in both the mental health

treatment notes and opinion evidence regarding Plaintiff's mental health to reach the RFC finding

is similarly unavailing. Specifically, Plaintiff contends that therapy notes and records from SBH

are missing; however, the ALJ requested all records from SBH twice and received such records

both times. See AR at 945-55; 1369-1408. These records cover Plaintiff's treatment at SBH

from December 2016 through June 2018. Therefore, it appears that all records from SBH are in

the administrative record, and the ALJ fulfilled her duty to develop the record by requesting and

obtaining records from SBH twice. Moreover, Plaintiff has neither identified the specific SBH

records that are allegedly missing nor indicated how the allegedly missing records would have

changed the ALJ's RFC finding. Therefore, the Court rejects Plaintiff's argument that the ALJ

relied on a gap in the record and failed to develop the record. See Reices-Colon v. Astrue, 523 F.

App'x 796, 799 (2d Cir. 2013) (summary order) (rejecting plaintiff's argument that the ALJ

should have requested additional records to develop the administrative record where she failed to

identify specific records that were missing or explain how the allegedly missing records would



                                               - 24 -
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 25 of 45




affect the ALJ's decision); Heather C. v. Berryhill, No. 5:17-cv-0962, 2019 WL 1432593, *3

(N.D.N.Y. Mar. 29, 2019) (citation omitted) (same).

        Accordingly, the Court finds that the ALJ fulfilled her duty to develop the record and that

the record contained sufficient and substantial evidence to support the ALJ's RFC finding.



    3. ALJ's evaluation of opinion evidence

            a. Plaintiff's position

        Plaintiff argues that the ALJ's RFC finding was not supported by substantial evidence

because it relied on the opinions of Dr. Lorensen and Dr. Inman-Dundon despite the

insufficiency of those opinions. See Dkt. No. 8 at 20. Plaintiff also takes issue with the ALJ's

treatment of Dr. Shapiro's opinion and Dr. Leong's opinion. See id. at 19-22.

        Specifically, Plaintiff argues that Dr. Lorensen's opinion that she had no physical

limitations other than the need to avoid respiratory irritants fails even remotely to address her

functional abilities. See id. Plaintiff states that it is thus unclear how Dr. Lorensen's opinion

supports the ALJ's determinations as to her ability to perform sedentary work and specifically

her "postural and manipulative abilities and position changes." See id. Plaintiff further argues

that Dr. Lorensen's opinion only discussed environmental limitations, and the ALJ failed to

explain how this opinion permits her RFC finding that Plaintiff can perform sedentary work. See

id. at 21. As a result, Plaintiff contends that Dr. Lorensen's report cannot be considered

substantial evidence supporting the "very specific abilities and limitations" the ALJ found. See

id. at 20-21.

        In addition, Plaintiff claims that the ALJ’s reliance on Dr. Inman-Dundon's opinion was

error because Dr. Inman-Dundon did not review most of the record on May 24, 2016, formulated


                                                - 25 -
        Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 26 of 45




her opinion without the missing therapy notes, and was a non-examining source. See id. at 18.

Plaintiff also contends that Dr. Inman-Dundon's opinion was insufficient because it cited

consultative examiner Dr. Shapiro's findings, yet the ALJ discredited Dr. Shapiro's opinion. See

id. at 18-19 (quoting Lohmann v. Colvin, No. 12-CV-964S, 2014 WL 1686822, at *3 (W.D.N.Y.

Apr. 29, 2014) (holding that the ALJ's finding was not supported by substantial evidence where

ALJ gave great weight to a state agency consultant's opinion that almost exclusively relied on

another opinion that the ALJ rejected).

       Similarly, Plaintiff maintains that the ALJ's "rejection" of Dr. Shapiro's opinion was error

because she partially based her rejection on the fact that Dr. Shapiro only examined Plaintiff

once, but afforded "great weight" to consultative internal medicine examiner Dr. Lorensen's

opinion based on his "opportunity to examine" Plaintiff and his "professional expertise." See id.

at 19. Plaintiff asserts that this is akin to the ALJ applying a double standard and cherry-picking

evidence to support her finding that Plaintiff is not disabled. See id. Additionally, Plaintiff

argues that it was improper for the ALJ to reject Dr. Shapiro's opinion based on her regular

attendance at medical appointments and a lack of evidence showing she could not maintain a

routine because frequently attending treatment does not show that she can maintain a full-time

job. See id. at 19-20 (citing Fountaine v. Comm'r of Soc. Sec., No. 18-CV-6033-JWF, 2019 WL

1428522, at *4 (W.D.N.Y. Mar. 29, 2019)). Finally, Plaintiff contends that the ALJ committed

error because Dr. Shapiro completed an updated examination of her shortly after the ALJ

rendered her decision that she was not disabled and that, without consideration of this

examination, the record was incomplete. See id. at 20. Accordingly, Plaintiff asserts that the

ALJ erred by rejecting Dr. Shapiro's opinion and relying on Dr. Inman-Dundon's opinion. See

id.



                                                - 26 -
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 27 of 45




       Plaintiff also contests the ALJ's reliance on Dr. Leong's opinion in making her RFC

determination. See id. at 21. Plaintiff argues that the ALJ committed error by affording Dr.

Leong's opinion partial weight and finding it "generally consistent" with Dr. Lorensen's opinion

because Dr. Leong (1) was not a specialist, (2) did not examine Plaintiff, (3) did not review all

evidence of record, including treatment notes regarding her spondyloarthropathy, (4) did not

discuss treatment notes created after December 8, 2017, (5) did not identify her medically

determinable impairments, and (6) did not identify any spondyloarthropathy diagnosis or

treatment. See id. The ALJ only gave Dr. Leong's opinion partial weight based on Plaintiff

testifying to greater breathing limitations than Dr. Leong opined; and, thus, Plaintiff contends

that the ALJ committed error by failing to elaborate on those greater limitations when reaching

her RFC finding. See id. at 21-22. According to Plaintiff, the ALJ should have specifically

"discussed the treatment notes and tied findings to the specific abilities within the RFC finding,"

and that, by failing to do so, the RFC finding was both unsupported by substantial evidence and

inconsistent with appropriate legal standards. See id. at 22.



           b. Defendant's position

       As to Dr. Lorensen's opinion that Plaintiff has no physical limitations other than the need

to avoid respiratory irritants, Defendant argues that Plaintiff's only protest is that the ALJ found a

greater RFC limitation than Dr. Lorensen found, which is favorable to her. See Dkt. No. 9 at 12.

As such, Defendant asserts that the Court should not remand the case, especially since Plaintiff

has not provided any evidence showing that her actual RFC is more limited than the ALJ's

finding. See id. (citing Nesevitch, 2016 WL 5717270, at *16; House v. Comm'r of Soc. Sec., No.

15-1064, 2016 WL 4275732, at *10 (N.D.N.Y. Aug. 12, 2016) (stating "[i]t is the burden of the


                                                - 27 -
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 28 of 45




claimant [ ] to establish the facts necessary to include limitations within an RFC")). Moreover,

Defendant argues that, contrary to Plaintiff's contention, Dr. Lorensen did assess her physical

abilities because Dr. Lorensen's opinion explicitly states that Plaintiff had "no gross physical

limitations." See id. Therefore, according to Defendant, the ALJ was permitted to rely on Dr.

Lorensen's opinion despite reaching an RFC finding that was more limited. See id.

       In addressing the ALJ's reliance on Dr. Inman-Dundon's opinion, Defendant first argues

that there are no SBH mental health records missing. See id. at 8. Nonetheless, Defendant

contends that there is no such "unqualified rule" requiring an ALJ to discredit a medical opinion

simply because new medical evidence supersedes that opinion. See id. (citing Camille v. Colvin,

652 F. App'x 25, 28 n.4 (2d Cir. 2016) (summary order)). Defendant also contends that it is

Plaintiff's burden to show her condition has worsened, which she has failed to show after May

24, 2016, as the record shows Plaintiff was experiencing normal mental functioning since that

date. See id. at 8-9.

       Moreover, Defendant argues that Plaintiff's reliance on Lohmann v. Colvin, 2014 WL

1686822, to argue that Dr. Inman-Dundon's opinion is misplaced because Lohmann is unlike

Plaintiff's case. See id. at 9. Defendant distinguishes Lohmann on the ground that the state

agency doctor's opinion in that case almost exclusively relied on the opinion that the ALJ

rejected, whereas here, Dr. Inman-Dundon relied on Plaintiff's "medical records and daily

activities" in addition to Dr. Shapiro's opinion. See id. Moreover, Defendant argues that, unlike

Lohmann, where the ALJ found the consultative examiner's opinion insufficient, the ALJ here

gave Dr. Shapiro's opinion partial weight and many of Dr. Shapiro's findings support both Dr.

Inman-Dundon's opinion and the ALJ's decision. See id.




                                                - 28 -
        Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 29 of 45




       Furthermore, Defendant asserts that Dr. Shapiro's opinion that Plaintiff's ability to "attend

to a routine and maintain a schedule" was moderately limited "does not establish a specific RFC

finding," which means that the opinion and the ALJ's RFC finding are not necessarily

inconsistent. See id. at 10. However, Defendant further asserts that "in any case' it was proper

for the ALJ to discount that portion of Dr. Shapiro's opinion. See id. According to Defendant,

Plaintiff's argument that the ALJ applied a double standard to Dr. Shapiro's and Dr. Lorensen's

opinions fails because the fact that a doctor only examined a claimant once "can cut both ways"

in that a one-time examiner's opinion will be favored relative to a non-examining doctor's

opinion, but a one-time examiner's opinion will be disfavored relative to a treating doctor's

opinion. See id. (citing 20 C.F.R. §§ 404.1527(c)(1)-(2), 416.927(c)(1)-(2)). Furthermore,

Defendant states that the ALJ's rejection of Dr. Shapiro's opinion was proper because the ALJ

noted that the opinion on Plaintiff's ability to maintain a routine was unsupported and

inconsistent with evidence of record. See id. at 11 (citing Kim S. v. Comm'r of Soc. Sec., No. 17-

926, 218 WL 5792759, at *6 (N.D.N.Y. Nov. 5, 218)). In contrast, Defendant points out that the

ALJ found Dr. Lorensen's opinion to be consistent with other evidence of record. See id.

       Finally, Defendant relies on a recent case from this district, Della M. v. Comm'r of Soc.

Sec., No 18-1281, 2020 WL 1030645, *6 (N.D.N.Y. Mar. 3, 2020), for the proposition that it

was proper for the ALJ to discount Dr. Shapiro's opinion on the basis that Plaintiff regularly

attended medical appointments. See id. Defendant further contends that, even if it was an

improper factor to consider, the ALJ did not err because she also discounted Dr. Shapiro's

opinion due to a lack of evidence that Plaintiff was unable to maintain a routine, which is a

sufficient reason on its own. See id. at 11 (citing Kim S., 2018 WL 5792759, at *6 (stating that

lack of evidentiary support may be good reason to reject even a treating physician's opinion)).



                                               - 29 -
        Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 30 of 45




       With regard to Dr. Leong's opinion, Defendant argues that there is no legal authority that

prohibits an ALJ from relying on a non-specialist physician's opinion. See id. at 13.

Additionally, Defendant asserts that, rather than point to evidence submitted after Dr. Leong

provided her opinion, Plaintiff was required to demonstrate that such evidence showed her

impairments have worsened, which she has failed to do. See id. Finally, Defendant contends

that the ALJ did not need to state more specifically why she found an RFC that was more limited

than Dr. Leong found because the ALJ's RFC finding was supported by substantial evidence,

which included Dr. Leong's opinion. See id. Moreover, Defendant states that Plaintiff bears the

burden here and has failed to point to anything showing that she is more limited than the RFC

indicates. See id.



           c. Analysis

       Typically, an ALJ should afford a treating physician's opinion controlling weight where it

is supported by substantial evidence in the record. See Estrella v. Berryhill, 925 F.3d 90, 95 (2d

Cir. 2019) (citation omitted). However, where there are no treating source opinions of record,

the treating physician rule logically does not apply. In the absence of a treating source opinion in

the record, it is within the ALJ's purview to obtain and rely on consultative opinions. See 20

C.F.R. §§ 404.1519, 404.1527(a)(2); Annabi v. Berryhill, No. 16-CV-9057 (BCM), 2018 WL

1609271, *17 (S.D.N.Y. Mar. 30, 2018) (stating that, "[i]f no treating opinion is available, the

ALJ has the discretion to 'obtain a consultative examination "on an individual case basis"'"

(quoting Hooper, 199 F. Supp. 3d at 815-16 (quoting 20 C.F.R. § 404.1519))).

       When relying on consultative opinions to formulate a claimant's RFC, it is the ALJ's duty

to weigh the opinion evidence, provide reasons for the weight afforded, and review the whole


                                               - 30 -
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 31 of 45




record. See Tyler M. v. Saul, No. 3:19-CV-426 (CFH), 2020 WL 5258344, *9 (N.D.N.Y. Sept.

3, 2020) (stating that, "[a]lthough an ALJ will consider medical opinions regarding a plaintiff's

functioning, ultimately the ALJ is tasked with reaching an RFC based on the record as a whole"

(citation omitted)); Christina M.F. v. Berryhill, No. 5:17-CV-0840 (GTS), 2019 WL 147463, *7

(N.D.N.Y. Jan. 9, 2019) (stating that "the ALJ did precisely what she was expected to do:

consider all of the opinion evidence and balance the differing opined limitations in light of the

evidence as a whole when formulating the RFC"). When determining what weight to give the

opinions of non-treating sources, the Social Security regulations require the ALJ to consider

several factors, including "'(1) the frequency, length, nature, and extent of treatment; (2) the

amount of medical evidence supporting the opinion; (3) the consistency of the opinion with the

remaining medical evidence; and (4) whether the physician is a specialist.'" Delossantos v.

Comm'r of Soc. Sec., No. 7:16-CV-0713, 2017 WL 4011265, *6 (N.D.N.Y. Sept. 11, 2017)

(quoting Greek, 802 F.3d at 375 (quoting Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013))).

However, the ALJ is not required to explicitly recite each of these factors so long as her

"reasoning and adherence to the Regulations is clear." See id. (quotation omitted).

       As an initial matter, it should be noted that the ALJ stated in her RFC finding that she

gave "very little weight" to the opinions of Dr. Edinger and N.P. Edinger; however, the

"opinions" the ALJ cites are merely medical records that summarize Plaintiff's appointments and

medical history, describe Plaintiff's symptoms and treatments, and state in a conclusory fashion

that Plaintiff is unable to work. Thus, the opinions of Dr. Edinger and N.P. Edinger are not

medical opinions to which the treating physician rule applies, 3 and there are no treating source



3
  See Clobridge v. Astrue, No. 5:07-CV-00691 (NAM), 2010 WL 3909500, *7 (N.D.N.Y. Sept.
30, 2010) (stating that "[a] treating physician's belief that a plaintiff is 'totally disabled' is
irrelevant since that determination is reserved for the Commissioner" (citing Taylor v. Barnhart,
                                                - 31 -
        Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 32 of 45




opinions in the record. Furthermore, the parties do not dispute the ALJ's application of the

above-described factors for weighing opinion evidence; and, upon review of the ALJ's reasons

for assigning the opinions the weight that she did, there is no reason to find that she did not

adhere in substance to such factors.


                           (i)     Dr. Lorensen's opinion

       Plaintiff's argument that Dr. Lorensen's opinion only addressed her environmental

limitations and failed to address any of her functional abilities, thus rendering it unclear how the

opinion supports the ALJ's RFC finding, is incorrect. In Dr. Lorensen's consultative examination

report, the doctor stated that upon examination Plaintiff had normal gait, could walk on her heels

and toes without difficulty, could fully squat, had a normal stance, did not use an assistive

device, did not need help changing or getting on and off of the examination table for her

examination, could rise from her chair without difficulty, had no sensory deficits, had normal

musculoskeletal functioning, no muscle atrophy in her extremities, and full strength in her upper

and lower extremities. See AR at 895-96. As such, Dr. Lorensen found that Plaintiff had "no

gross physical limitations." See id. at 897. The ALJ reiterated many of these findings when she

explained that she gave Dr. Lorensen's opinion great weight in part because of its consistency




83 F. App'x 347, 349 (2d Cir. 2003); Gladden v. Comm'r of Soc. Sec., 337 F. App'x 136, 138 (2d
Cir. 2009)); Bailey v. Berryhill, No. 15 CV 9287-LTS-RLE, 2017 WL 1102671, *2 (S.D.N.Y.
Mar. 24, 2017) (finding that records from physicians did "not contain medical opinions for which
the ALJ was required to assign specific weight" where the records merely documented plaintiff's
medical history, described exam and test results, described treatment plans, and reflected
plaintiff's self-reported symptoms); McNaughton v. Comm'r of Soc. Sec., No. 18-CV-1004L,
2020 WL 210080, *7 (W.D.N.Y. Jan. 14, 2020) (finding that a physician's records "are more
accurately described as treatment notes than medical opinions" where they consisted of
appointment summaries, past medical history, symptom and medication overviews, and
descriptions of physical examination findings and treatment plans).
                                                - 32 -
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 33 of 45




with Plaintiff's medical records. See id. at 106. Thus, contrary to Plaintiff's argument, Dr.

Lorensen's opinion clearly addressed more than just environmental limitations.

       Moreover, given the fact that Dr. Lorensen's opinion stated that Plaintiff had "no gross

physical limitations," the ALJ's RFC assessment finding that Plaintiff could only perform

sedentary work with some postural, manipulative, and positional limitations (e.g., she "should

not balance, kneel, crouch, crawl, or climb ladders/ropes/scaffolds"; she "should have the

opportunity to change positions every thirty minutes," see id. at 105) indicates a more restricted

physical finding than Dr. Lorensen's report and opinion would warrant. Therefore, at best, even

if the ALJ committed error here, which the Court finds she did not, it is harmless since she

assessed an RFC that is more favorable to Plaintiff than Dr. Lorensen's opinion, see Nesevitch,

2016 WL 5717270, at *16; Shorter v. Comm'r of Soc. Sec., No. 5:12-CV-1502 (NAM/ATB),

2014 WL 1280459, *10 (N.D.N.Y. Mar. 27, 2014) (citing Zabala v. Astrue, 595 F.3d 402, 409-

10 (2d Cir. 2010) (finding that remand is unnecessary, notwithstanding a legal error, where the

application of correct legal principles to the record could lead only to the same conclusion)); and

Plaintiff has failed to cite other substantial evidence illustrating that her RFC is more limited

than the ALJ found, see House v. Comm'r of Soc. Sec., No. 7:15-CV-1064 (LEK), 2016 WL

4275732, *10 (N.D.N.Y. Aug. 12, 2016) (stating that "[i]t is the burden of the claimant . . . to

establish the facts necessary to include limitations within an RFC" and finding that "[t]he ALJ

was not obligated to prove a lack of limitations" (citations omitted)).

       Finally, to the extent that Plaintiff argues that the ALJ's reliance on Dr. Lorensen's

opinion to assess the RFC is error because the RFC does not perfectly match the limitations

found in Dr. Lorensen's opinion, that argument also fails because an ALJ's RFC finding does not

need to match one single medical opinion perfectly, but rather it must be supported by the record



                                                - 33 -
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 34 of 45




as a whole. See Matta v. Astrue, 508 F. App'x 53, 56 (2d Cir. 2013) (summary order) (stating

that, "[a]lthough the ALJ's conclusion may not perfectly correspond with any of the opinions of

medical sources cited in his decision, he was entitled to weigh all of the evidence available to

make an RFC finding that was consistent with the record as a whole"); Samantha S. v. Comm'r of

Soc. Sec., 385 F. Supp. 3d 174, 184 (N.D.N.Y. 2019) (noting that "as this court and others have

repeatedly stated 'there is no requirement that the ALJ pick one RFC and use that particular

evaluation in its entirety'" (quoting Kikta v. Comm'r of Soc. Sec., 2016 WL 825259, at *9

(N.D.N.Y. Feb. 9, 2016) (Report & Recommendation) (Baxter, M.J.), adopted by 2016 WL

865301 (N.D.N.Y. Mar. 2, 2016))); Cheri Lee H. v. Comm'r of Soc. Sec., No. 5:19-CV-10, 2020

WL 109007, *11 (N.D.N.Y. Jan. 9, 2020) (finding no reversible error where the record

demonstrated that "the ALJ resolved genuine conflicts in the record by weighing [a physician's]

findings of limitation against other less[] restrictive findings present in the record").

       Accordingly, the Court finds that the ALJ did not commit reversible error by affording

Dr. Lorensen's opinion "great weight" and partially relying on it to make her RFC determination.



                           (ii)    Dr. Inman-Dundon's opinion

       Plaintiff's argument that Dr. Inman-Dundon's opinion is not supported by substantial

evidence because it was partially based on a review of the record even though Plaintiff's SBH

treatment records were not part of the record at the time the opinion was rendered is unavailing.

Plaintiff is correct that records of her treatment at SBH were not yet part of the record at the time

Dr. Inman-Dundon's rendered her opinion on May 24, 2016. See AR at 528, 541, 955 1408.

However, the mere fact that additional medical records were added to the administrative record

after Dr. Inman-Dundon rendered her opinion does not necessarily make that opinion stale or


                                                 - 34 -
        Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 35 of 45




unreliable. See Vicky K. v. Saul, No. 6:19-CV-519 (MAD), 2020 WL 1975129, *4 (N.D.N.Y.

Apr. 24, 2020) (summary order) (stating that "the ALJ's reliance upon [a non-examining

consultative physician's] opinion was not improper simply because other treatment notes became

available since those notes did not materially alter the evidence reviewed by [the physician]"

(citing Camille v. Colvin, 652 Fed. Appx 25, 28 n.4 (2d Cir. 2016))); Liberatore v. Colvin, No.

5:15-CV-1483 (GTS), 2016 WL 7053443, *7 (N.D.N.Y. Dec. 5, 2016) (stating that "timeliness

of evidence is merely 'a factor that courts have cited in finding a lack of substantial evidence in

the record,' and does not necessarily compel rejection of a particular piece of evidence or the

ALJ's finding relying thereon" (quoting Abar v. Colvin, 15-CV-0095, 2016 WL 1298135, at *6

(N.D.N.Y. Mar. 31, 2016) (Suddaby, C.J.) (citations omitted))).

       Additionally, Plaintiff has not established that any of the subsequent SBH records show

that her condition or symptoms have deteriorated or cited to any specific portion of the SBH

records to show how Dr. Inman-Dundon's opinion might have changed had they been

considered. Similarly, Plaintiff's additional argument that Dr. Inman-Dundon did not review "the

majority of the record" is also unpersuasive as it is conclusory and does not point to any specific

portion of the administrative record that Dr. Inman-Dundon failed to consider other than the

SBH records in general, which account for just 44 pages of the 1408-page administrative record.

See AR at 946-53, 1369-1404. Therefore, the Court rejects these arguments. See Vicky K., 2020

WL 1975129, at *4 (finding that the ALJ properly gave the non-examining consultative doctor's

opinion "great weight" even though the physician did not review records that became available

after the opinion was rendered because plaintiff failed to suggest, and the record did not indicate,

that her symptoms worsened after the opinion was rendered (citing Camille v. Colvin, 652 Fed.

Appx. 25, 28 n.4 (2d Cir. 2016))); Liberatore, 2016 WL 7053443, at *6 (rejecting plaintiff's



                                                - 35 -
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 36 of 45




argument that the ALJ improperly gave a non-examining physician's opinion great weight

because the physician did not review "the bulk of the evidence" where plaintiff's argument was

conclusory and failed to specify any particular unreviewed record that would alter the physician's

opinion).

       Furthermore, Plaintiff appears to argue that it was improper for the ALJ to give Dr.

Inman-Dundon's opinion great weight because she was a non-examining consultative physician,

which the regulations caution against relying on. However, it is well established that the ALJ "is

entitled to rely on the opinions of both examining and non-examining State agency medical

consultants," Liberatore, 2016 WL 7053443, at *7 (citations omitted), and that such opinions

"'may constitute substantial evidence if they are consistent with the record as a whole,'" Little v.

Colvin, No. 5:14-cv-63 (MAD), 2015 WL 1399586, *9 (N.D.N.Y. Mar. 26, 2015) (quotation

omitted). Thus, to the extent Plaintiff makes this argument, the Court rejects it because the mere

fact that Dr. Inman-Dundon was a non-examining consultative physician does not render the

ALJ's reliance on her opinion improper.

       Finally, the Court rejects Plaintiff's argument that the ALJ improperly assigned Dr.

Inman-Dundon's opinion great weight because the opinion cited Dr. Shapiro's findings, yet the

ALJ "did not credit" Dr. Shapiro's opinion. Plaintiff cites Lohmann to support this argument, but

that case is distinguishable from the current case. In Lohmann, the ALJ gave "great weight" to

the opinion of a non-examining state agency psychological consultant, which relied "almost

exclusively on" the opinion of a consultative examiner to which the ALJ gave "little weight."

See Lohmann v. Colvin, No. 12-CV-964S, 2014 WL 1686822, *3 (W.D.N.Y. Apr. 29, 2014). In

contrast, Dr. Inman-Dundon's opinion did not rely exclusively upon Dr. Shapiro's opinion but

rather relied upon a combination of Dr. Shapiro's findings, Dr. Lorensen's findings, Plaintiff's



                                                - 36 -
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 37 of 45




medical records, and Plaintiff's reported daily activities. See AR at 517-19, 522, 525, 530-31,

535, 538. Additionally, in Lohmann, the court characterized the ALJ's assignment of "little

weight" to the consultative examiner's opinion as a finding that the opinion was "insufficient."

See Lohmann, 2014 WL 1686822, at *3. That is unlike what occurred in this case, where the

ALJ explicitly gave Dr. Shapiro's opinion "partial weight," which can hardly be compared to the

ALJ finding Dr. Shapiro's opinion insufficient or rejecting it. Thus, the Court finds Plaintiff's

reliance on Lohmann unpersuasive.

       Furthermore, although the ALJ did not afford Dr. Shapiro's opinion "great" or

"controlling" weight, it is clear that she took it into consideration and incorporated parts of the

opinion into her RFC finding. Many of Dr. Shapiro's findings, such as Plaintiff's normal

demeanor and responsiveness, normal social skills and presentation, normal appearance, fluent

speech, coherent thought process, normal affect, normal attention and concentration, mildly

impaired memory, normal cognitive functioning, normal daily functioning support, are at the

very least consistent with the ALJ's mental RFC finding. Compare AR at 105 (stating RFC

finding that Plaintiff is limited to simple routine and repetitive tasks, should work at a low-stress

job doing goal-oriented tasks instead of production pace rate work, and, at most, should have

only occasional contact with supervisors, coworkers, and the public), with AR at 909-10

(describing and explaining Dr. Shapiro's examination findings). As such, the mere fact that Dr.

Inman-Dundon's opinion, to which the ALJ gave "great weight," relied in part on Dr. Shapiro's

examination findings, to which the ALJ gave only "partial weight," does not constitute error. See

Cook v. Comm'r of Soc. Sec., No. 18-CV-0726MWP, 2020 WL 1139909, *4 (W.D.N.Y. Mar. 9,

2020) (stating that "[a]n ALJ does not necessarily 'reject' opinion evidence when the opinion is

assessed less than controlling weight and where, as here, it is evident that the ALJ's RFC



                                                - 37 -
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 38 of 45




determination incorporates limitations contained in that opinion" (citations and footnote

omitted)); Bockeno v. Comm'r of Soc. Sec., No. 5:14-CV-0365 (GTS), 2015 WL 5512348, *5

(N.D.N.Y. Sept. 15, 2015) (stating that "the ALJ did not outright reject [the physician's] opinion"

by giving it "little weight" where the RFC finding included some limitations that were consistent

with that opinion and was supported by other evidence of record). Instead, it shows that the ALJ

was simply choosing between two properly submitted medical opinions to resolve conflicting

evidence, as she is permitted to do. See Christina M. v. Saul, No. 3:18-CV-0332 (CFH), 2019

WL 3321891, *6 (N.D.N.Y. July 24, 2019) (stating that "[i]t is within the ALJ's purview to

resolve any material conflicts in the evidence and various opinions of record" (citing Bliss v.

Colvin, No. 13-CV-1086, 2015 WL 457643, at *7 (N.D.N.Y. Feb. 3, 2015))). The question here

is whether the ALJ's assignment of weight is supported by substantial evidence, not whether this

Court or another ALJ would have weighed the competing medical opinions differently or

reached a different conclusion. See Michelle M., 2020 WL 495170, at *8 (citations omitted);

Clark, 2016 WL 1057047, at *6 (quotation omitted).

       Accordingly, the Court finds that Dr. Inman-Dundon's opinion is supported by substantial

evidence and that the ALJ did not commit error by assigning "great weight" to that opinion.


                           (iii)   Dr. Shapiro's opinion

       With regard to Plaintiff's argument that her regular attendance at appointments does not

necessarily indicate she can sustain a work routine, the case Plaintiff cites in support of that

proposition is distinguishable. In that case, the ALJ primarily relied on the plaintiff's regular

attendance at medical appointments to discount a physician's opinion, whereas here, Plaintiff's

attendance at medical appointments was just one of several reasons on which the ALJ relied to

afford partial weight to Dr. Shapiro's opinion. Compare Fountaine v. Comm'r of Soc. Sec., No.

                                                - 38 -
           Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 39 of 45




18-CV-6033-JWF, 2019 WL 1428522, *3-*4 (W.D.N.Y. Mar. 29, 2019), with AR at 107

(discounting Dr. Shapiro's opinion because it was based on a one-time examination, plaintiff

regularly attends appointments, and there is no evidence of record that indicates that Plaintiff

cannot maintain a routine 4). Additionally, in Fountaine, the ALJ discounted a treating

physician's opinion, which are usually entitled to controlling weight, whereas here, Dr. Shapiro is

a consultative examining psychologist, whose opinions are not usually entitled to controlling

weight.

          Moreover, this Court recently rejected the same argument from a plaintiff who also cited

Fountaine for the proposition that it is improper to rely on a plaintiff's regular attendance at

medical appointments to discredit a physician's opinion that the plaintiff has limitations in her

ability to maintain a schedule. See Tracie P. v. Comm'r of Soc. Sec., No. 3:19-CV-837 (FJS),

2020 WL 2309082, *8 n.5 (N.D.N.Y. May 8, 2020) (stating that plaintiff's ability to regularly

attend medical appointments is relevant to show that she is capable of maintaining a schedule).

In Tracie P., the Court further justified the ALJ's departure from the physician's opinion that the

plaintiff's ability to maintain a schedule was limited by noting that the ALJ accounted for the

physician's concerns by "'restricting [Plaintiff] to simple tasks performed in a reduced-stress

work environment.'" See id. at *8 (quotation omitted). This is noteworthy because here, as in

Tracie P., the only limitation that Dr. Shapiro assessed from which the ALJ strayed is that

Plaintiff has moderate limitations in attending a routine and maintaining a schedule, and the ALJ

addressed this concern by finding that Plaintiff is "limited to simple, routine and repetitive tasks"




4
  It is also entirely proper, independent of any other reasons, for the ALJ to give an opinion less
weight or reject an opinion based on the opinion's "inconsistency with, or lack of support from,
the evidence." See Kim S. v. Comm'r of Soc. Sec., No. 1:17-CV-0926 (DJS), 2018 WL 5792759,
*6 (N.D.N.Y. Nov. 5, 2018) (citations omitted).
                                                - 39 -
        Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 40 of 45




and "should work in a low-stress job." See AR at 105. Thus, the Court finds that it was proper

for the ALJ to rely on Plaintiff's regular attendance at medical appointments as a reason to give

Dr. Shapiro's opinion less weight.

       On the other hand, Plaintiff correctly argues that the ALJ applied a double standard by

discounting Dr. Shapiro's opinion in part for being based on a one-time examination while giving

great weight to Dr. Lorensen's opinion in part for being based on an examination of Plaintiff.

Defendant's purported explanation for why it was proper for the ALJ to apply this factor

differently to the two opinions is unpersuasive. Although Defendant may be correct that this

factor can "cut both ways" depending on whether the one-time examiner's opinion is being

weighed relative to a non-examining doctor's opinion or a treating doctor's opinion, that rationale

does not apply here. See Dkt. No. 9 at 10 (citing 20 C.F.R. §§ 404.1527(c)(1)-(2),

416.927(c)(1)-(2)). Rather, in this case, Dr. Lorensen's opinion, to which the ALJ gave great

weight, and Dr. Shapiro's opinion, to which the ALJ gave partial weight, were both being

weighed relative to the opinions of non-examining doctors. See AR at 106-07. Thus, the ALJ

committed error by failing to apply this factor consistently when weighing both Dr. Lorensen's

and Dr. Shapiro's opinions, especially in light of the Social Security Regulations, which indicate

that non-examining source opinions generally receive less weight than examining source

opinions. See 20 C.F.R. § 404.1527(c)(1).

       Nonetheless, the Court finds that the ALJ's error in this regard was harmless because it is

unlikely that the ALJ's RFC determination would have changed had she properly weighed Dr.

Shapiro's opinion, especially considering the fact that most of Dr. Shapiro's opinion is both

consistent with and incorporated into the ALJ's finding. See Howell v. Berryhill, No. 6:17-CV-

06568 (MAT), 2018 WL 3429278, *5 (W.D.N.Y. July 16, 2018) (finding that the ALJ's failure



                                               - 40 -
        Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 41 of 45




to explicitly assign a weight to a physician's opinion was harmless error because the ALJ

discussed and analyzed that opinion and most of the opinion was consistent with the ALJ's

finding (citations omitted)); Pearlie T. v. Saul, No. 19-CV-0271L, 2020 WL 7395357, *3

(W.D.N.Y. Dec. 17, 2020) (finding that even assuming the ALJ erred by not giving the

consultative physician's opinion greater weight, "such error would be harmless, as the RFC

determined by the ALJ was entirely consistent with the minimal limitations in simple directions

and simple tasks, and moderate limitations in attention and concentration, schedule-keeping,

learning new tasks, performing complex tasks independently, decision-making, social

interaction, and stress that [the consultative physician] opined" (citation omitted)); Blabac v.

Comm'r of Soc. Sec., No. 3:08-CV-0849 (GLS/VEB), 2009 WL 5167650, *9 (N.D.N.Y. Dec. 18,

2009) (finding the ALJ's failure to give opinion greater weight was harmless error and stating

that the ALJ's failure to weigh an opinion is harmless error where the opinion is consistent with

the ALJ's findings and assigning greater weight would not change the outcome (citations

omitted)).

       Accordingly, the Court finds that any error the ALJ committed in weighing Dr. Shapiro's

opinion was harmless and, therefore, remand is not required.


                           (iv)    Dr. Leong's opinion

       With regard to Plaintiff's challenge to the ALJ's assignment of partial weight to Dr.

Leong's opinion, her arguments fail. Plaintiff initially challenges Dr. Leong's opinion on the

grounds that she was not a specialist and did not examine Plaintiff; however, there is no legal

authority that prohibits an ALJ from relying on the opinion of a non-specialist, non-examining

physician. Indeed, the Social Security regulations specifically indicate that an ALJ may rely on

such opinions and merely dictate that the ALJ must take the physician's non-specialist or non-

                                                - 41 -
        Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 42 of 45




examining status into consideration while weighing the opinions. See 20 C.F.R.

§ 404.1527(c)(1), (5) (stating that examining source opinions generally receive greater weight

than non-examining source opinions and specialist opinions generally receive greater weight

when discussing the specialist's area of expertise than non-specialist opinions). That is precisely

what the ALJ did when she explicitly cited the fact that Dr. Leong did not examine Plaintiff as

one of several reasons for only affording Dr. Leong's opinion "partial weight." Moreover,

assigning partial weight to Dr. Leong's opinion is consistent with the general rule that non-

specialist opinions receive lesser weight than specialist opinions. See 20 C.F.R.

§ 404.1527(c)(5).

       Additionally, Plaintiff's arguments that Dr. Leong did not discuss any treatment notes

after December 8, 2017, and did not review all probative evidence of record, including treatment

notes obtained from AHA addressing her spondyloarthropathy, are unavailing. As discussed

above, the mere fact that additional medical records were added to the administrative record after

an opinion was rendered does not make such opinion unreliable. See Vicky K., 2020 WL

1975129, at *4 (citation omitted); Liberatore, 2016 WL 7053443, at *7 (citation omitted).

Moreover, Plaintiff has not established that any of the subsequent AHA records show that her

condition or symptoms have deteriorated or cited to any specific portion of the AHA records to

show how consideration of those records might have changed Dr. Leong's opinion. Likewise,

Plaintiff's argument that Dr. Leong did not review "all probative evidence" is also unpersuasive

as it is conclusory and does not point to any specific portion of the administrative record that Dr.

Leong failed to consider other than the AHA records in general, which account for just 35 pages

of the 1408-page administrative record. See AR at 1319-53. Therefore, the Court rejects these




                                               - 42 -
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 43 of 45




arguments. See Vicky K., 2020 WL 1975129, at *4 (citation omitted); Liberatore, 2016 WL

7053443, at *6 (citation omitted).

       Furthermore, the Court rejects Plaintiff's arguments that Dr. Leong did not identify

medically determinable impairments or a diagnosis or treatment for spondyloarthropathy.

Plaintiff has not identified any legal authority indicating that an opinion is unreliable solely

because the physician rendering the opinion did not identify a diagnosis or treatment for one of

Plaintiff's alleged impairments when summarizing the available medical records. Plaintiff has

also failed to indicate how Dr. Leong's opinion would have changed had she explicitly discussed

or identified a diagnosis or treatment for spondyloarthropathy. Similarly, Plaintiff has not

identified any legal authority indicating that Dr. Leong's opinion is unreliable or should be

rejected based on a failure to explicitly identify Plaintiff's medically determinable impairments.

       Dr. Leong explicitly summarized medical records ranging from March 10, 2014, through

December 8, 2017, and based on a review of the records, rendered an opinion on Plaintiff's

physical RFC that the ALJ found was generally consistent with Dr. Lorensen's opinion.

Therefore, it is apparent that Dr. Leong was aware of all of Plaintiff’s impairments from

reviewing the record. Given that an ALJ's RFC need not perfectly correspond with one single

medical opinion and that the ALJ relied on several different opinions, the omissions of Dr.

Leong that Plaintiff notes do not necessarily make the ALJ's reliance on Dr. Leong's opinion

reversible error. See Matta, 508 F. App'x at 56; Samantha S., 385 F. Supp. 3d at 184-85. This

conclusion is further underscored by the fact that, (1) after reviewing other medical evidence and

opinions, the ALJ addressed Plaintiff's alleged spondyloarthropathy when explaining her RFC




                                                - 43 -
        Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 44 of 45




finding, 5 see AR at 107; and (2) Dr. Leong cited to extensive medical evidence to support her

opinion on Plaintiff's physical RFC, see id. at 1216, 1222.

       Finally, Plaintiff's argument that the ALJ committed error by failing to specify why she

assessed a more limited RFC than Dr. Leong found is unpersuasive. In her brief, Plaintiff plainly

acknowledges the ALJ's explicit statement that Plaintiff was "given somewhat greater

limitations" than Dr. Leong's opinion found in part because Plaintiff testified that "she [was]

frequently out of breath." See id. at 107. Therefore, not only did the ALJ explain, at least in

part, why she assessed a more limited RFC than Dr. Leong, but also the ALJ's reasoning was

based on the ALJ crediting Plaintiff's testimony about her breathing limitations, which is

favorable to Plaintiff. In addition, as discussed above, the ALJ's RFC finding was supported by

substantial evidence, which included Dr. Leong's opinion. However, even assuming arguendo

that the ALJ’s explanation for the more limited RFC was not sufficiently specific, Plaintiff has

failed to cite any evidence in the record that establishes that her RFC should be more limited

than the ALJ found. See House, 2016 WL 4275732, at *10 (stating that "[i]t is the burden of the

claimant . . . to establish the facts necessary to include limitations within an RFC" and finding

that the ALJ "was not obligated to prove a lack of limitations" (citations omitted)). Therefore,

even if the ALJ did commit error by failing to explain more specifically why she assessed a more

restricted RFC than Dr. Leong, that error was harmless. See Nesevitch, 2016 WL 5717270, at

*16 (finding that any error the ALJ committed by relying on physician's opinion was harmless

because the ALJ assessed a more restricted RFC than the opinion proposed); Shorter, 2014 WL

1280459, at *10 (finding that, "[i]n light of the other substantial evidence in the record



5
 The ALJ cited to medical records, not Dr. Leong's opinion, when addressing Plaintiff's
spondyloarthropathy; and there is nothing in the record indicating that the ALJ relied on Dr.
Leong's opinion to evaluate Plaintiff's alleged spondyloarthropathy. See AR at 107.
                                                - 44 -
         Case 5:19-cv-01431-FJS Document 10 Filed 03/29/21 Page 45 of 45




supporting the ALJ’s RFC determination and the fact that the RFC determination is actually

more restrictive than [the state agency consultant's] assessment, any error in considering this

report was harmless").

        Accordingly, the Court finds that the ALJ did not commit error by assigning "partial

weight" to Dr. Leong's opinion because it is supported by substantial evidence.


                                        IV. CONCLUSION

        After reviewing the entire file in this matter, the parties' submissions, and the applicable

law, and for the above-stated reasons, the Court hereby

        ORDERS that Plaintiff's motion for judgment on the pleadings, see Dkt. No. 8, is

DENIED; and the Court further

        ORDERS that Defendant's motion for judgment on the pleadings, see Dkt. No. 9, is

GRANTED; and the Court further

                   ORDERS that the Commissioner's decision is AFFIRMED and Plaintiff's

complaint is DISMISSED; and the Court further

        ORDERS that the Clerk of the Court shall enter judgment in favor of Defendant and

close this case.


IT IS SO ORDERED.


Dated: March 29, 2021
       Syracuse, New York




                                                - 45 -
